DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Examiner thanks the attorney for indicating that Claim 5 was miss-assigned to Group 1 as it is a method claim and should have been assigned to Group 2.  Examiner thanks the Attorney of record for their election of Species 1 (Claims 1-12) and Group 1 (Claim 1-4).  Applicant’s election without traverse of Claims 1-4 corresponding claims reading on both Group 1 and Species 1 as required in the Restriction Requirement of 11/19/2021 and indicated in the reply filed on 1/12/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the different position".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20180252229 to Isogai in view of US Patent 4425699 to Nordin.
As to claim 1, Isogai discloses A compressor housing for a turbocharger configured to house a compressor impeller, the compressor housing comprising (Par 0003): 5an intake port configured to suck in air toward the compressor impeller (11, Fig 1); a shroud part (20, Fig 1) having a shroud surface that surrounds the compressor impeller in a circumferential direction (Fig 1); a diffuser part (30) that is formed on an outer circumferential side of the compressor impeller in the circumferential direction and is configured to pressurize air 
While Isogai discloses how the scroll piece and shroud piece are sealed to each other (56) and how this is made at a contacting location (53) it does not expressly disclose how 20the scroll piece and the shroud piece are sealed to each other by annularly forming a plastic flow portion that is formed by plastic flow caused to a pressure-contacting portion and a pressure-contacted portion by pressure-contacting the pressure-contacting portion that is provided on either one of the scroll piece and the shroud piece with the pressure- contacted portion that is provided on the other one of the scroll piece and the shroud piece 25in the axial direction.
Nordin discloses how two ring structures for high temperature use are sealed to each other by annularly forming a plastic flow portion that is formed by plastic flow caused to a pressure-contacting portion and a pressure-contacted portion by pressure-contacting the pressure-contacting portion that is provided on 
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Isogai to include how the scroll piece and shroud piece are sealed to each other and how this is made at a contacting location (53) such that 20the scroll piece and the shroud piece are sealed to each other by annularly forming a plastic flow portion that is formed by plastic flow caused to a pressure-contacting portion and a pressure-contacted portion by pressure-contacting the pressure-contacting portion that is provided on either one of the scroll piece and the shroud piece with the pressure- contacted portion that is provided on the other one of the scroll piece and the shroud piece 25in the axial direction using the teachings of Nordin as this would be an improvement over the use of adhesive (Isogai: 56)(Nordin: Col 1, Line 35-39) while reducing the need for additional parts and machining (adhesive and glue port holes of Isogai) while using well known materials in the art for Compressor Housings capable of withstanding the high strength requirements and temperatures of such a system, and would further provide an efficient and lasting mechanical seal for the coolant passage as desired by Isogai (0062,0065).
As to claim 2, Isogai discloses the scroll piece and the shroud piece each have a contact surface at the different position from the positions of the pressure-contacting portion and the pressure-contacted portion, the 30contact surface of the 
As to claim 3, Isogai discloses comprising a refrigerant flow path (5) that is formed in the circumferential direction along the 5diffuser part (Fig 1), and allows a refrigerant for cooling the diffuser part to pass therethrough, wherein the refrigerant flow path is formed as an annular space (Fig 2) that is constituted by a first refrigerant flow-path formation part of the scroll piece (511) and a second refrigerant flow-path formation part of the shroud piece (521), the first refrigerant flow-path formation part and the 10second refrigerant flow-path formation part being formed respectively at each opposing part of the scroll piece and the shroud piece which oppose each other (Fig 1), an annular inner circumferential seal part is formed by press-fitting the press- fitting portion into the press-fitted portion on the inner circumferential side of the refrigerant flow path (311, 312), 15an annular outer circumferential seal part composed of the plastic flow portion is formed on the outer circumferential side of the refrigerant flow path (53 region as modified by Nordin above in Claim 1), and the refrigerant flow path is sealed by the inner circumferential seal part and the outer circumferential seal part (Fig 1).
As to claim 4, Isogai discloses comprising a refrigerant flow path (5) that is formed in the circumferential direction along the 5diffuser part (Fig 1), and allows a refrigerant for cooling the diffuser part to pass therethrough, wherein the refrigerant flow path is formed as an annular space (Fig 2) that is constituted by a first refrigerant flow-path formation part of the scroll piece (511) and a second refrigerant flow-path formation part of the shroud piece (521), the first refrigerant flow-path formation part and the 10second refrigerant flow-path formation part being formed respectively at each opposing part of the scroll piece and the shroud piece which oppose each other (Fig 1), an annular inner circumferential seal part is formed by press-fitting the press- fitting portion into the press-fitted portion on the inner circumferential side of the refrigerant flow path (311, 312), 15an annular outer circumferential seal part composed of the plastic flow portion is formed on the outer circumferential side of the refrigerant flow path (53 region as modified by Nordin above in Claim 1), and the refrigerant flow path is sealed by the inner circumferential seal part and the outer circumferential seal part (Fig 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSE S BOGUE/Primary Examiner, Art Unit 3746